       Case 3:17-cr-00681-JAH Document 76 Filed 06/05/20 PageID.190 Page 1 of 1



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                         Case No.: 17CR00681-JAH
11                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
12   v.                                                RECALL ARREST WARRANT AND
                                                       ORDERING DEFENDANT TO
13   DEBI KAYE AHERN,
                                                       APPEAR (Doc. No. 75)
14                                  Defendant.
15
16         Pending before the Court is Defendant Deby Kaye Ahern's Motion to Recall Arrest
17   Warrant and Issue Notice to Appear. See Doc. No. 75. The motion is unopposed. Upon
18   consideration, IT IS HEREBY ORDERED the motion is GRANTED. The arrest warrant
19   issued on July 24, 2019, for Defendant Debi Kaye Ahern is RECALLED.
20         IT IS FURTHER ORDERED that Defendant shall appear before this Court in
21   Courtroom 13b at 333 W. Broadway, San Diego, California 92101 on June 22, 2020, at
22   10:15 a.m. regarding her probation.
23         IT IS SO ORDERED.
24   DATED: June 5, 2020
25
26                                                 _________________________________
                                                   JOHN A. HOUSTON
27                                                 UNITED STATES DISTRICT JUDGE
28

                                                   1
                                                                                 17CR00681-JAH
